Order entered September 27, 2019




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-01551-CR

                                GARY DON BLOYS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1730450-P

                                           ORDER
        Before the Court is the State’s September 26, 2019, motion for extension of time to file

its brief. We GRANT this motion and ORDER the State’s brief, received that same day, filed as

of the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE